 Case 1:20-cv-03296-EK-LB Document 4 Filed 12/01/20 Page 1 of 5 PageID #: 21



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 PRINYAH GODIAH EL-BEY,

                   Plaintiff,
                                                       MEMORANDUM AND ORDER
              -against-                                 20-CV-3296 (EK)(LB)
 BROOKLYN HOSPITAL,

                   Defendant.

-------------------------------------------x
ERIC KOMITEE, United States District Judge:

           Plaintiff Prinyah Godiah El-Bey, proceeding pro se,

filed this action seeking damages against Defendant regarding

her medical treatment in February 2020.         Plaintiff’s request to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915 is

granted.   For the reasons set forth below, however, the

Complaint is dismissed for lack of jurisdiction.

                                I. Background

           The following facts are drawn from Plaintiff’s

Complaint, the allegations of which are assumed to be true at

this stage.    See Kiobel v. Royal Dutch Petroleum Co., 621 F.3d

111, 124 (2d Cir. 2010) (at the pleading stage, a court must

assume the truth of “all well-pleaded, nonconclusory factual

allegations” in the complaint).        Plaintiff alleges that she was

given the medication Depakote when she was a patient at Brooklyn

Hospital in February 2020 without being informed about the


                                     1
 Case 1:20-cv-03296-EK-LB Document 4 Filed 12/01/20 Page 2 of 5 PageID #: 22



medication and its side effects, and that she had a serious

negative reaction as a result of taking the medication.

Complaint at 4, ECF No. 1 (“Compl.”).         There is a pending

investigation of her allegations against staff at Brooklyn

Hospital in the New York State Department of Health’s Office of

Professional Medical Conduct.       Id. at 8-9.     She seeks damages

for her alleged injuries.      Id. at 4.

                         II. Standard of Review

           The Court must dismiss an in forma pauperis action sua

sponte if it “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”             28

U.S.C. § 1915(e)(2)(B).      Although pro se pleadings are held “to

less stringent standards than formal pleadings drafted by

lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980), a complaint must

nevertheless “comply with the relevant rules of procedural and

substantive law, including establishing that the court has

subject matter jurisdiction over the action.”          Ally v. Sukkar,

128 F. App’x 194, 195 (2d Cir. 2005).

           Federal courts are courts of limited jurisdiction and

may not hear cases over which they lack subject matter

jurisdiction.    Singh v. U.S. Citizenship and Immigration Servs.,

878 F.3d 441, 445 (2d Cir. 2017); Doe v. United States, 833 F.3d

192, 196 (2d Cir. 2016).      The lack of subject matter

                                     2
 Case 1:20-cv-03296-EK-LB Document 4 Filed 12/01/20 Page 3 of 5 PageID #: 23



jurisdiction cannot be waived, and the issue may be raised at

any time by a party or by the court sua sponte.           See Henderson

ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011)

(“[F]ederal courts have an independent obligation to ensure that

they do not exceed the scope of their jurisdiction, and

therefore they must raise and decide jurisdictional questions

that the parties either overlook or elect not to press.”).             “The

party invoking federal jurisdiction bears the burden of

establishing that jurisdiction exists.”         Conyers v. Rossides,

558 F.3d 137, 143 (2d Cir. 2009) (cleaned up).           If subject

matter jurisdiction is absent, the district court must dismiss

the complaint regardless of the merits of the underlying action.

Nowak v. Ironworkers Local 6 Pension Fund, 81 F. 3d 1182, 1188

(2d Cir. 1996); see also Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006).

           Federal jurisdiction is available only when a “federal

question” is presented, 28 U.S.C. § 1331, or when the plaintiff

and defendant are of diverse citizenship and the amount in

controversy exceeds $75,000.00.        28 U.S.C. § 1332.

                             III. Discussion

           The Court does not have subject matter jurisdiction

over this action.     Plaintiff invokes this Court’s federal

question jurisdiction.      Compl. at 3.     However, her claims for

negligence and medical malpractice arise under state, not

                                     3
 Case 1:20-cv-03296-EK-LB Document 4 Filed 12/01/20 Page 4 of 5 PageID #: 24



federal, law.    See, e.g., Obunugafor v. Borchert, 01-CV-3125,

2001 WL 1255929, at *2 (S.D.N.Y. Oct. 19, 2001) (holding that

plaintiff’s claims for medical neglect and failure to diagnose

amounted to a claim of negligence or malpractice under state law

and did not raise a federal question).         Plaintiff has not

alleged that her medical care was covered under any federal

program or provision that would confer federal question

jurisdiction over this action.       Even affording the pro se

complaint a liberal reading, there are no factual allegations

suggesting the existence of a “colorable federal claim.”            See

Chestnut v. Wells Fargo Bank, N.A., No. 1l-CV-5369, 2012 WL

601785, at *3 (E.D.N.Y. Feb. 22, 2012).         Accordingly, Plaintiff

states no federal question.

           Nor may the Court exercise diversity jurisdiction over

the state-law claims alleged.       For a federal court to exercise

diversity jurisdiction, there must be complete diversity of

citizenship between the plaintiff and defendants.           Pa. Pub. Sch.

Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117–18

(2d Cir. 2014) (diversity jurisdiction is “requires ‘complete

diversity,’ i.e. all plaintiffs must be citizens of states

diverse from those of all defendants.”).         Here, the Complaint

states that both Plaintiff and Defendant are citizens of New

York, Compl. at 1-2, so there is no basis for diversity

jurisdiction.

                                     4
 Case 1:20-cv-03296-EK-LB Document 4 Filed 12/01/20 Page 5 of 5 PageID #: 25



           Therefore, the Complaint must be dismissed because

Plaintiff fails to establish jurisdiction.          Manway Constr. Co.

Inc. v. Hous. Auth. of Citv of Hartford, 711 F.2d 501, 503 (2d

Cir.1983); see also Fed. R. Civ. P. 12(h)(3).

                                 IV. Conclusion

           Accordingly, the Complaint is dismissed for lack of

subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(h)(3).     The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal. Coppedge v. United States, 369 U.S. 438, 444-45

(1962).



     SO ORDERED.

                                   _/s/ Eric Komitee_________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     December 1, 2020
           Brooklyn, New York




                                     5
